     Case 2:15-md-02641-DGC Document 22014 Filed 04/06/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9
10    IN RE: Bard IVC Filters Products             No. MDL 15-02641-PHX-DGC
      Liability Litigation
11
      _________________________________
12
      Catriona Mhairi Duncanson,                   No. CV-18-03082-PHX-DGC
13
                     Plaintiff,
14
      v.                                           ORDER
15
      C. R. Bard, Inc.; and Bard Peripheral
16    Vascular, Inc.,
17                   Defendants.
18
19          The Court previously dismissed multiple cases from this MDL for lack of subject
20   matter jurisdiction. See Docs. 20667, 21461, 21759, 21741. The parties have filed an
21   updated status report identifying one additional case – Duncanson v. C. R. Bard, Inc., No.
22   CV-18-03082 – for which no federal jurisdiction exists. Docs. 21995 at 2, 21995-3. For
23   reasons stated below, the Court will dismiss that case without prejudice.
24          Federal subject matter jurisdiction may be based on either federal question
25   jurisdiction or diversity jurisdiction. 28 U.S.C. §§ 1331, 1332. Courts “analyze federal
26   question jurisdiction with reference to the well-pleaded complaint rule.” Yokeno v. Mafnas,
27   973 F.2d 803, 807 (9th Cir. 1992). Under that rule, “federal jurisdiction exists only when
28   a federal question is presented on the face of a properly pleaded complaint.” Scholastic
     Case 2:15-md-02641-DGC Document 22014 Filed 04/06/21 Page 2 of 3



 1   Entm’t, Inc. v. Fox Entm’t Grp., Inc., 336 F.3d 982, 986 (9th Cir. 2003). The complaint
 2   must establish either that “federal law creates the cause of action or that . . . the plaintiff’s
 3   right to relief necessarily depends on resolution of a substantial question of federal law.”
 4   Williston Basin Interstate Pipeline Co. v. An Exclusive Gas Storage Leasehold &
 5   Easement, 524 F.3d 1090, 1102 (9th Cir. 2008) (quoting Franchise Tax Bd. v. Constr.
 6   Laborers Vacation Trust, 463 U.S. 1, 27-28 (1983)).
 7          The master complaint in this MDL asserts seventeen state law claims. Doc. 364
 8   ¶¶ 166-349. Because the complaint asserts no federal claim and Plaintiffs’ right to relief
 9   on the state law claims does not depend on resolution of a federal law question, the Court
10   lacks subject matter jurisdiction under the federal question statute. See 28 U.S.C. § 1331;
11   Yokeno, 973 F.2d at 809.
12          Subject matter jurisdiction must therefore be based on diversity of citizenship. See
13   Yokeno, 973 F.2d at 809. District courts have diversity jurisdiction over cases between
14   citizens of different states involving claims greater than $75,000. 28 U.S.C. § 1332(a).
15   Section 1332 requires complete diversity between the parties – that is, the citizenship of
16   the plaintiff must be diverse from the citizenship of each defendant. See Caterpillar, Inc.
17   v. Lewis, 519 U.S. 61, 68 (1996).
18          For purposes of diversity jurisdiction, Defendant C. R. Bard, Inc. is a citizen of New
19   Jersey and Defendant Bard Peripheral Vascular, Inc. is a citizen of Arizona. See Doc. 364
20   ¶¶ 11-12; Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990) (noting
21   that “a corporation is a citizen of any state where it is incorporated and of the state where
22   it has its principal place of business”) (citing 28 U.S.C. § 1332(c)). Complete diversity
23   does not exist, therefore, where the Plaintiff is a resident of either Arizona or New Jersey
24   and has sued both C. R. Bard and Bard Peripheral Vascular. See Williams v. United
25   Airlines, Inc., 500 F.3d 1019, 1025 (9th Cir. 2007) (“Although diversity jurisdiction
26   provides an independent basis for federal jurisdiction over state law claims, complete
27   diversity is lacking in this case because both [plaintiff] and [defendant] are citizens of
28   California.”).


                                                   -2-
     Case 2:15-md-02641-DGC Document 22014 Filed 04/06/21 Page 3 of 3



 1          The parties agree in their updated status report that diversity jurisdiction does
 2   not exist in Duncanson because Plaintiff resides in New Jersey and has sued C. R. Bard,
 3   a citizen of New Jersey. Docs. 21995 at 2, 21995-3; see also Doc. 1 ¶¶ 4-8, No. CV-
 4   18-03082. A district court may dismiss a case for lack of subject matter jurisdiction at any
 5   time during the pendency of the action. See Fed. R. Civ. P. 12(h)(3); Snell v. Cleveland,
 6   Inc., 316 F.3d 822, 826 (9th Cir. 2002) (noting that Rule 12(h)(3) permits a district court to
 7   “raise the question of subject matter jurisdiction[] sua sponte”); In re Phenylpropanolamine
 8   (PPA) Prods. Liab. Litig., 460 F.3d 1217, 1230-31 (9th Cir. 2006) (an MDL “transferee
 9   judge exercises all the powers of a district judge in the transferee district under the Federal
10   Rules of Civil Procedure”).       Because subject matter jurisdiction does not exist in
11   Duncanson, the case will be dismissed without prejudice.
12          IT IS ORDERED that Duncanson v. C. R. Bard, Inc., No. CV-18-03082-PHX-
13   DGC, is dismissed without prejudice.
14          Dated this 6th day of April, 2021.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
